DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 have been presented and are pending.

Continuation
This application is a continuation application of U.S. application no. 16/359,980 filed on March 20, 2019, now U.S. Patent 10,535,062 ("Parent Application"). See MPEP §201.07. In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application. Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application. Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicant(s) desire the information to be printed on a patent issuing from this application. See MPEP §609.02 A. 2.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Per claim 1, the claim recites, in part, “receiving, by a verification service executing on a server from a mobile device, a digital signature, an encrypted request to provide a user data element to a merchant wallet address, and a user wallet address, wherein an applet of a contactless card generates the digital signature based on a private key of the contactless card, wherein the applet generates the encrypted request based on a first request received from a merchant device as part of a transaction; verifying, by the verification service, the digital signature based on a public key associated with the private key of the contactless card; decrypting, by the verification service, the encrypted request using the private key”. Here, the claim clearly recites that the digital signature is generated based on a private key (e.g. encryption using the private key of the contactless card). The claim further recites that the applet generates the encrypted request (e.g. encrypting of the request). The digital signature along with the encrypted request are sent to the verification service and the verification service verifies the digital signature based on a public key associated with the private key of the contactless card (e.g. involving decryption with the corresponding public key of the private key, i.e. asymmetric encryption technique) and also decrypts the encrypted request using the private key (e.g. private key of the contactless card).
This is consistent with the Specification. For example, [0024] recites, in part, “The user data applet 103 may then select the private key 104 to generate encrypted data used to verify the release of the requested user data elements. For example, a cryptographic function of the user data applet 103 may encrypt the merchant wallet address 131-1, request token, and indications of the requested data elements using the private key 104. In some embodiments, additional data elements may be encrypted using the private key 104, such as an account identifier of the contactless card 101, an identifier of the user, etc. Furthermore, the user data applet 103 may generate a digital signature 107 using the private key 104 and a cryptographic function. The digital signature 107 is used to confirm that the user has authorized the release of the requested user data 141 from the blockchain 140.” 
Additionally, [0026] recites, in part, “The verification service 121 may then verify the digital signature 107 using a key from the verification keys 122 and a signature verification algorithm. The verification keys 122 may include copies of the private key 104 and the public key 106 of the contactless card 101. The verification service 121 may decrypt the digital signature 107 using the verification key 122 (e.g., the public key 106) and the signature verification algorithm to verify the digital signature 107. Furthermore, the verification service 121 may decrypt the encrypted data generated by the contactless card 101 using one of the verification keys 122 (e.g., a copy of the private key 104 of the contactless card 101).”
In other word, the applet generates a digital signature by using the private key of the contactless card and encrypts the request (e.g. data in the request) using the private key. The verification service, upon receiving the encrypted request along with the digital signature verifies the digital signature using the public key corresponding to the private key of the contactless card and decrypts the encrypted request using the private key of the contactless card. 
One of ordinary skill would appreciate that data that is encrypted using a private key in an asymmetric encryption technique can only be decrypted with a public key corresponding to the private key. See US Patent No. 5,557,678 in the background, specification “In public key electronic cryptosystems, each entity, has a private key, d, which is known only to the entity, and a public key, e, which is publicly known. Once a message is encrypted with a user's public-key, it can only be decrypted using that user's private-key, and conversely, if a message is encrypted with a user's private-key, it can only be decrypted using that user's public-key.” See also https://www.cloudflare.com/learning/ssl/how-does-public-key-encryption-work/ on What is public key encryption. 
The claim is rejected as the claim in light of the specification describes a process in which a request is encrypted with a private key and then decrypted with the private key and the specification does not show adequate algorithm as to how this is achieved in light of public/private key encryption, e.g. public-key algorithm.
The other independent claims, e.g. claims 8 and 15, are rejected as they also include the same deficiency.
The dependent claims are rejected as they depend on the claims above.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 13, and 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Per claims 6, 13, and 20, the claims recite, in part, “decrypt/decrypting … the encrypted user data element and the wallet address to validate an identity of the user”. Here, one of ordinary skill in the art would appreciate that the wallet address is encrypted as the claims clearly recite decrypting of the wallet address. Claims 1, 8, and 15, claims which the claim 6, 13, and 20 depend respectively, recite “receiving/receive … [a] a digital signature, [b] an encrypted request, and [c] a user wallet address …” One of ordinary skill would appreciate that of [a], [b], and [c], only [b] is encrypted given the claim construction. Claims 6, 13, and 20, however, recite that the wallet address is decrypted.
Furthermore, the scope of the claims is unclear as the independent claims recite two wallet addresses, e.g. user wallet address and wallet address of a merchant. As such, recited “the wallet address” render the claims to be indefinite as it is unclear as to which one of the recited wallet addresses refer to “the wallet address”.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,535,062. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims are broader representation of ‘062 claims. While the step of receiving the user data element vs. selecting the user data element may be slightly different, the receiving of the user data element is inherent as the verification service necessarily has to receive the user data element in order to encrypt the user data element.

Instant application
Patent No. 10,535,062
1. A method, comprising:
1. A method for providing a user data element to a merchant device during a transaction between a user and a merchant, comprising:

receiving, by a communications interface of a contactless card from a card reader of a merchant device, a first request to provide the user data element to a wallet address of the merchant, wherein the first request includes the wallet address of the merchant and a type of the user data element;

transmitting, to a card reader of a mobile device by the communications interface of the contactless card, the digital signature and the encrypted request;
receiving, by a verification service executing on a server from a mobile device, a digital signature, an encrypted request to provide a user data element to a merchant wallet address, and a user wallet address, wherein an applet of a contactless card generates the digital signature based on a private key of the contactless card, wherein the applet generates the encrypted request based on a first request received from a merchant device as part of a transaction;
 generating an encrypted request by encrypting, by an applet executing in a memory of the contactless card based on a private key stored in the memory of the contactless card, the wallet address of the merchant and the type of the user data element; generating, by the applet based on the private key, a digital signature for the first request; receiving, by a verification service executing on a server from the mobile device, the digital signature, the encrypted request, and a wallet address of the user;
verifying, by the verification service, the digital signature based on a public key associated with the private key of the contactless card;
verifying, by the verification service, the digital signature based on a public key associated with the private key of the contactless card;
decrypting, by the verification service, the encrypted request using the private key;
decrypting, by the verification service based on verifying the digital signature, the encrypted request using the private key
receiving, by the verification service, the user data element;
selecting, by the verification service, the user data element corresponding to the type of the user data element, wherein the user data element comprises information describing the user
encrypting, by the verification service, the received user data element using the public key to produce an encrypted user data element; and
encrypting, by the verification service, the selected user data element using the public key to produce an encrypted user data element;
generating, by a node of a blockchain responsive to a second request received from the verification service, a block in the blockchain corresponding to the first request, the block comprising an indication of the verification of the digital signature, the encrypted user data element, the public key, the merchant wallet address, and the user wallet address, wherein the merchant device decrypts the encrypted user data element to authorize the transaction based on the decrypted user data element.
transmitting, by the verification service to a node of a blockchain, a second request to generate a block in the blockchain, wherein the second request comprises the encrypted user data element, an indication of the verification of the digital signature, the public key, the wallet address of the merchant, and the wallet address of the user; responsive to receiving the second request, generating, by the node, a block in the blockchain corresponding to the first request, the block comprising the indication of the verification of the digital signature, the encrypted user data element, and the public key, the wallet address of the merchant, and the wallet address of the user;

responsive to generation of the block, reading, by the merchant device, the block in the blockchain;

decrypting, by the merchant device based on the public key, the encrypted user data element; and

authorizing, by the merchant device, the transaction based on the decrypted user data element.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent Publication No. 20170353311 discloses a system and methods for providing identity scores. The identity user system provides identity data to an identity score system. Upon receiving the identity data, the identity score system validates the received identity data, generates and transmits a transaction addressed to the identity contract to the blockchain system. The identity contract then executes the user profile function to store the representation of the validated identity data in the user profile on the blockchain;
US Patent Publication No. 20180083771 discloses a use of blockchain to record and store user digital certificates, public keys, attributes, or other identifiers or qualifiers. The publication further discloses generation of a digital token used to create a record for the user for inclusion in a blockchain to ensure proper registration. A user signs requested data and sends the signature for the requested data to the verifier. The verifier signs the data to create the digital token that is recorded in blockchain;
US Patent Publication No. 20180308098 discloses a method that captures user identifying data from an identification card. A hash value is generated on the data and signed to create a digital signature. This hash value along with the corresponding public key is transmitted to a distributed public database. The method receives a transaction number from the distributed public database and transmits the transaction number and the personal data to a remote device of a third party for certification and/or verification;
Sora Identity: Secure, Digital Identity on the Blockchain discloses use of blockchain technology as a way to augment contemporary solutions for identity management. The disclosure further discloses a self-sovereign digital identity in which unique identifiers that use cryptography to generate proofs of data that can be resolved using the identifiers. This provide standardized format for sharing of verifiable claims about user’s identity. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S KIM whose telephone number is (571)270-5287. The examiner can normally be reached Monday -Friday: 7:00 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on 571-272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN S KIM/Primary Examiner, Art Unit 3685